Dissenting Opinion by
Judge Craig :
I dissent from that aspect of the majority opinion which upholds an award by the board of arbitration governing wages and benefits of municipal police officers for two years, where a two-year contract was sought only by the employer and not by the employees.
*406Section 1 of the Act of June 24,1968, P.L. 237 (Act 111), 43 P.S. §217.1, grants to policemen and firemen “the right to bargain collectively with their public employers concerning the terms and conditions of their employment....” Where a board of arbitration, at the behest of only one of the parties, makes an award which extends over a subsequent calendar year, the other party has been deprived of the collective bargaining right for that subsequent year, at least with respect to the subject matter embraced by the two-year award.
The scheme of Act 111, as set forth in Section 4(a), 43 P.S. §217.4(a), is that the board of arbitration receives jurisdiction to act as the result of an impasse in bargaining. The effect of the majority decision here is to authorize a board of arbitration to extend its award into the next year so as to obviate any impasse in that year which could be the basis of a new board of arbitration.
Consistent with the principle that arbitration should be used only to the extent that it is necessary to prevent a current loss of police or fire services to the public, the exercise of jurisdiction over a future year by a board of arbitration is not warranted.
The threat to collective bargaining which is implicit in the majority decision becomes apparent if we visualize one party asking for a five-year or ten-year agreement, and a neutral arbitrator joining with the asking party’s arbitrator to make an award which would constitute, in effect, a five-year or ten-year moratorium on collective bargaining.
Of course, there is no reason why a multi-year contract could not be the subject of bargaining and of arbitration if both parties agree, but the reach of a board of arbitration should not be extended by unilateral proposal.
Judge Crumlish, Jr. joins in this dissent.